

Exhibit 10.2
[asaimageforexhibit.jpg]Document C132™ - 2009


Standard Form of Agreement Between Owner and Construction Manager as
Adviser




AGREEMENT made as of the 24th day of September in the year 2014
(In words, indicate day, month and year.)
 


ADDITIONS AND DELETIONS:
 
 
The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.
BETWEEN the Owner:
(Name, legal status, address and other information)
 
 
 
GLP Capital, L.P.
825 Berkshire Boulevard
Suite 400
Wyomissing, PA 19610
 
 
 
and the Construction Manager:
(Name, legal status, address and other information)
 
 
 
CB Consulting Group, LLC
308 Sunshine Road
Reading, PA 19601
 
 
 
for the following Project:
(Name, location and detailed description)
 
This document has important legal
consequences. Consultation with an
attorney is encouraged with respect
to its completion or modification.
 
 
WPC Project: 845
845 Berkshire Boulevard
Wyomissing, PA 19610
 
This document is intended to be used in conjunction with AIA Documents
A232™-2009, Standard Form of Agreement Between Owner and Contractor,
Construction Manager as Adviser Edition; A232™-2009,General Conditions of the
Contract for Construction, Construction Manager as Adviser Edition; and
B132™-2009, Standard Form of Agreement Between Owner and Architect, Construction
Manager as Adviser Edition.


 
 
The Architect:
(Name, legal status, address and other information)
 
 
 
Architectural Concepts, PC, Professional Corporation
The Grimmet Mansion
626 West Lincoln Highway
Exton, PA 19341
Telephone Number: 610.518.1596
Fax Number: 610.873.1587
 
 
 
 
AIA Document A232™-2009 is adopted in this document by reference. Do not use
with other general conditions unless this document is modified.
The Owner and Construction Manager agree as follows.
 




Init.


/
AIA Document C132™-2009,(formerly B801™ CMa -1992). Copyright © 1973,1980,1992
and 2009 by the American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.   This document was
produced by AIA software at 17:56:43 on 09/24/2014 under Order No. 7908820585_1
which expires on 06/13/2015, and is not for resale.
User Notes: (1632449335)


1

    





--------------------------------------------------------------------------------







TABLE OF ARTICLES


1    INITIAL INFORMATION


2    CONSTRUCTION MANAGER’S RESPONSIBILITIES


3    SCOPE OF CONSTRUCTION MANAGER'S BASIC SERVICES


4    ADDITIONAL SERVICES


5    OWNER'S RESPONSIBILITIES


6    COST OF THE WORK


7    COPYRIGHTS AND LICENSES


8    CLAIMS AND DISPUTES


9    TERMINATION OR SUSPENSION


10    MISCELLANEOUS PROVISIONS


11    COMPENSATION


12    SPECIAL TERMS AND CONDITIONS


13    SCOPE OF AGREEMENT


ARTICLE 1 INITIAL INFORMATION
§ 1.1 This Agreement is based on the Initial Information set forth in this
Section 1.1.
(Paragraph deleted)
§ 1.1.1 The Project scope includes the core and shell of a new building located
at 845 Berkshire Boulevard, Wyomissing, PA 19610. The design is complete and
construction has already commenced. The Contractor has been working on the
Project under a written agreement (and associated Control Budget) that will be
terminated simultaneously with the execution of this Agreement and the
Contractor and Owner will be entering into a written
agreement covering the Work remaining for the Project whereby the Owner will pay
the Contractor on the basis of the cost of the work, plus the Contractor's fee,
subject to a guaranteed maximum price. The Owner's budget and scheduled
completion date have already been set. The Owner's budget is equal to the
guaranteed maximum price specified in the agreement between the Owner and the
Contractor, plus the Construction Manager's Fee specified in this Agreement.
Likewise, the Owner's schedule is specified in the agreement between the Owner
and the Contractor.




The Construction Manager acknowledges that it has reviewed the agreement between
the Owner and the Contractor, including the general conditions (A232-2009, as
amended) of that agreement, and is familiar with the terms of that agreement,
including, but not limited to, the guaranteed maximum price and the required
completion date.




§ 1.1.2 The Owner identifies the following representative in accordance with
Section 5.4:
(List name, address and other information.)


Peter M. Carlino
825 Berkshire Boulevard
Suite 400
Wyomissing, PA 19610


§ 1.1.3 The Construction Manager identifies the following representative in
accordance with Section 2.4:



Init.


/
AIA Document C132™-2009,(formerly B801™ CMa -1992). Copyright © 1973,1980,1992
and 2009 by the American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.   This document was
produced by AIA software at 17:56:43 on 09/24/2014 under Order No. 7908820585_1
which expires on 06/13/2015, and is not for resale.
User Notes: (1632449335)


2

    





--------------------------------------------------------------------------------



(List name, address and other information.)


David Binder
875 Berkshire Boulevard
Suite 102
Wyomissing, PA 19610






§ 1.1.4 The Construction Manager's staffing plan as required under Section 3.3.2
shall include:
(List any specific requirements and personnel to be included in the staffing
plan, if known.)




(Paragraphs deleted) David Binder - Construction Manager's on-site
representative.




(Paragraphs deleted)
§ 1.2 The Owner and Construction Manager may rely on the Initial Information.
Both parties, however, recognize that such information may materially change
and, in that event, the Owner and the Construction Manager shall appropriately
adjust the schedules, the Construction Manager's services and the Construction
Manager's
compensation.


§ 1.2 Any reference in this Agreement similar to "A232" or "General Conditions"
refers to the modified version of AIA Document A232-2009, General Conditions of
the Contract for Construction, Construction Manager as Advisor Edition, which is
attached to the agreement between the Owner and the Contractor as Exhibit I.


ARTICLE 2 CONSTRUCTION MANAGER'S RESPONSIBILITIES
§ 2.1 The Construction Manager shall provide the services as set forth in this
Agreement.


§ 2.2 The Construction Manager shall perform its services consistent with the
skill and care ordinarily provided by construction managers practicing in the
same or similar locality under the same or similar circumstances. The
Construction Manager shall perform its services as expeditiously as is
consistent with such skill and care and the orderly progress of the Project.


§ 2.3 The Construction Manager shall provide its services in conjunction with
the services of the Architect. The
Construction Manager shall not be responsible for actions taken by the
Architect.


§ 2.4 The Construction Manager shall identify a representative authorized to act
on behalf of the Construction
Manager with respect to the Project.


§ 2.5 Except with the Owner's knowledge and consent, the Construction Manager
shall not engage in any activity, or accept any employment, interest or
contribution that would reasonably appear to compromise the Construction
Manager's judgment with respect to this Project.


§ 2.6 Upon request from the Owner, the Construction Manager shall provide
evidence of adequate liability and
Worker's Compensation insurance coverage.


(Paragraphs deleted)
ARTICLE 3 SCOPE OF CONSTRUCTION MANAGER'S BASIC SERVICES
§ 3.1 Definition
The Construction Manager's Basic Services consist of those described in Sections
3.2 and 3.3 and include usual and
customary construction coordination and scheduling, constructability review,
cost estimating, and allocation of construction activities among Contractors.


§ 3.2 Preconstruction Phase




INTENTIONALLY OMITTED.



Init.


/
AIA Document C132™-2009,(formerly B801™ CMa -1992). Copyright © 1973,1980,1992
and 2009 by the American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.   This document was
produced by AIA software at 17:56:43 on 09/24/2014 under Order No. 7908820585_1
which expires on 06/13/2015, and is not for resale.
User Notes: (1632449335)


3

    





--------------------------------------------------------------------------------





(Paragraphs deleted)
§ 3.3 Construction Phase Administration of the Construction Contract
§ 3.3.1 The Construction Manager's responsibility to provide Construction Phase
Services commences with the award
of the initial Contract for Construction and terminates on the date the
Architect issues the final Certificate for Payment.




§ 3.3.2 The Construction Manager shall provide on-site administration of the
Contracts for Construction in cooperation with the Architect as set forth below
and in AIA Document A232™-2009, General Conditions of the Contract for
Construction, Construction Manager as Adviser Edition.


§ 3.3.3 The Construction Manager shall provide administrative, management and
related services to coordinate scheduled activities and responsibilities of the
Contractors with each other and with those of the Construction Manager, the
Owner and the Architect. The Construction Manager shall coordinate the
activities of the Contractors in accordance with the latest approved Project
schedule and the Contract Documents.


§ 3.3.4 Utilizing the construction schedules provided by the Contractors, the
Construction Manager shall prepare and update the Project schedule,
incorporating the activities of the Owner, Architect, and Contractors on the
Project, including activity sequences and durations, allocation of labor and
materials, processing of Shop Drawings, Product Data and Samples, and delivery
and procurement of products, including those that must be ordered well in
advance of construction. The Project schedule shall include the Owner's
occupancy requirements showing portions of the Project having occupancy
priority. The Construction Manager shall update and reissue the Project schedule
as required to show current conditions. If an update indicates that the
previously approved Project schedule may not be met, the Construction Manager
shall recommend corrective action, if any, to the Owner and Architect.


§ 3.3.5 The Construction Manager shall schedule and conduct meetings to discuss
such matters as procedures, progress, coordination, and scheduling of the Work.
The Construction Manager shall prepare and promptly distribute minutes to the
Owner, Architect and Contractors.


§ 3.3.6 Utilizing information from the Contractors, the Construction Manager
shall schedule and coordinate the sequence of construction and assignment of
space in areas where the Contractors are performing Work, in accordance with the
Contract Documents and the latest approved Project schedule.


§ 3.3.7 The Construction Manager shall use its best efforts to obtain
satisfactory performance from each of the Contractors. The Construction Manager
shall recommend courses of action to the Owner when requirements of a Contract
are not being fulfilled.


§ 3.3.8 The Construction Manager shall monitor and evaluate actual costs for
activities in progress and estimates for uncompleted tasks and advise the Owner
and Architect as to variances between actual and budgeted or estimated costs. If
the Contractor is required to submit a Control Estimate, the Construction
Manager shall meet with the Owner and Contractor to review the Control Estimate.
The Construction Manager shall promptly notify the Contractor if there are any
inconsistencies or inaccuracies in the information presented. The Construction
Manager shall also report the Contractor's cost control information to the
Owner.


§ 3.3.9 The Construction Manager shall develop cash flow reports and forecasts
for the Project.


(Paragraph deleted)
§ 3.3.10.1 The Construction Manager shall develop and implement procedures for
the review and processing of
Applications for Payment by Contractors for progress and final payments.


§ 3.3.10.2 Not more frequently than monthly, the Construction Manager shall
review and certify the amounts due the respective Contractors as follows:
.1    Where there is only one Contractor responsible for performing the Work,
the Construction Manager shall, within seven days after the Construction Manager
receives the Contractor's Application for Payment, review the Application,
certify the amount the Construction Manager determines is due the Contractor,
and forward the Contractor's Application and Certificate for Payment to the
Architect.





Init.


/
AIA Document C132™-2009,(formerly B801™ CMa -1992). Copyright © 1973,1980,1992
and 2009 by the American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.   This document was
produced by AIA software at 17:56:43 on 09/24/2014 under Order No. 7908820585_1
which expires on 06/13/2015, and is not for resale.
User Notes: (1632449335)


4

    





--------------------------------------------------------------------------------



§ 3.3.10.3 The Construction Manager's certification for payment shall constitute
a representation to the Owner, based on the Construction Manager's evaluations
of the Work and on the data comprising the Contractors' Applications for
Payment, that, to the best of the Construction Manager's knowledge, information
and belief, the Work has progressed to the point indicated and the quality of
the Work is in accordance with the Contract Documents. The foregoing
representations are subject to an evaluation of the Work for conformance with
the Contract Documents upon Substantial Completion, to results of subsequent
tests and inspections, to correction of minor deviations from the Contract
Documents prior to completion and to specific qualifications expressed by the
Construction Manager. The issuance of a Certificate for Payment shall further
constitute a recommendation to the Architect and Owner that the Contractor be
paid the amount certified.


§ 3.3.10.4 The certification of an Application for Payment or a Project
Application for Payment by the Construction Manager shall not be a
representation that the Construction Manager has (1) made exhaustive or
continuous on-site inspections to check the quality or quantity of the Work; (2)
reviewed construction means, methods, techniques, sequences for the Contractor's
own Work, or procedures; (3) reviewed copies of requisitions received from
Subcontractors and material suppliers and other data requested by the Owner to
substantiate the Contractor's right to payment; or (4) ascertained how or for
what purpose the Contractor has used money previously paid on account of the
Contract Sum.


§ 3.3.11 The Construction Manager shall review the safety programs developed by
each of the Contractors solely and exclusively for purposes of coordinating the
safety programs with those of the other Contractors and for making
recommendations to the Owner for any safety programs not included in the Work of
the Contractors. The Construction Manager's responsibilities for coordination of
safety programs shall not extend to direct control over or charge of the acts or
omissions of the Contractor, Contractors, Subcontractors, agents or employees of
the Contractors or Contractors or Subcontractors, or any other persons
performing portions of the Work and not directly employed by the Construction
Manager.


§ 3.3.12 The Construction Manager shall determine in general that the Work of
each Contractor is being performed in accordance with the requirements of the
Contract Documents and notify the Owner, Contractor and Architect of defects and
deficiencies in the Work. The Construction Manager shall have the authority to
reject Work that does not conform to the Contract Documents and shall notify the
Architect about the rejection. The failure of the Construction Manager to reject
Work shall not constitute the acceptance of the Work. The Construction Manager
shall record any rejection of Work in its daily log and include information
regarding the rejected Work in its progress reports to the Architect and Owner
pursuant to Section 3.3.17.1. Upon written authorization from the Owner, the
Construction Manager may require and make arrangements for additional inspection
or testing of the Work in accordance with the provisions of the Contract
Documents, whether or not such Work is fabricated, installed or completed, and
the Construction Manager shall give timely notice to the Architect of when and
where the tests and inspections are to be made so that the Architect may be
present for such procedures.


(Paragraphs deleted)
§ 3.3.13 The Construction Manager shall advise and consult with the Owner and
Architect during the performance of its Construction Phase Services. The
Construction Manager shall have authority to act on behalf of the Owner only to
the extent provided in this Agreement. The Construction Manager shall not have
control over, charge of, or responsibility for the construction means, methods,
techniques, sequences or procedures, or for safety precautions and programs in
connection with the Work of each of the Contractors, since these are solely the
Contractor's rights and responsibilities under the Contract Documents. The
Construction Manager shall not be responsible for a Contractor's failure to
perform the Work in accordance with the requirements of the Contract Documents.
The Construction Manager shall be responsible for the Construction Manager's
negligent acts or omissions, but shall not have control over or charge of, and
shall not be responsible for, acts or omissions of the Contractor or
Contractors, Subcontractors, or their agents or employees, or any other persons
or entities performing portions of the Work.


§ 3.3.14 The Construction Manager shall transmit to the Architect requests for
interpretations and requests for information of the meaning and intent of the
Drawings and Specifications with its written recommendation, and assist in the
resolution of questions that may arise.
§ 3.3.15 The Construction Manager shall review requests for changes, assist in
negotiating Contractors' proposals, submit recommendations to the Architect and
Owner, and, if they are accepted, prepare Change Orders and Construction Change
Directives that incorporate the Architect's modifications to the Contract
Documents.


§ 3.3.16 The Construction Manager shall assist in the review, evaluation and
documentation of Claims.



Init.


/
AIA Document C132™-2009,(formerly B801™ CMa -1992). Copyright © 1973,1980,1992
and 2009 by the American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.   This document was
produced by AIA software at 17:56:43 on 09/24/2014 under Order No. 7908820585_1
which expires on 06/13/2015, and is not for resale.
User Notes: (1632449335)


5

    





--------------------------------------------------------------------------------





§ 3.3.17 The Construction Manager, if requested by Owner, shall keep a daily log
containing a record of weather, each Contractor's Work on the site, time work
started, time work stopped, number of workers, identification of equipment, Work
accomplished, problems encountered, and other similar relevant data as the Owner
may require.


§ 3.3.17.1 The Construction Manager shall record the progress of the Project. On
a monthly basis, or otherwise as agreed to by the Owner, the Construction
Manager shall submit written progress reports to the Owner and Architect,
showing percentages of completion and other information identified below:
.1 Work completed for the period;
.2 Project schedule status;
.3 Submittal schedule and status report, including a summary of remaining and
outstanding submittals;
.4 Request for information, Change Order, and Construction Change Directive
status reports;
.5 Tests and inspection reports;
.6 Status report of nonconforming and rejected Work;
.7 Daily logs;
.8 Summary of all Contractors' Applications for Payment;
.9 Cumulative total of the Cost of the Work to date including the Construction
Manager's compensation and reimbursable expenses at the job site, if any;
.10 Cash-flow and forecast reports; and
.11 Any other items the Owner may reasonably require.




§ 3.3.17.2 In addition, for Projects constructed on the basis of the Cost of the
Work, the Construction Manager shall include the following additional
information in its progress reports:
.1 Contractor's work force report;
.2 Equipment utilization report;
.3 Cost summary, comparing actual costs to updated cost estimates; and
.4 Any other items as the Owner may reasonably require.




§ 3.3.18 Utilizing the documents provided by the Contractor, the Construction
Manager shall maintain at the site one copy of all Contracts, Drawings,
Specifications, addenda, Change Orders and other Modifications, in good order
and marked currently to record all changes and selections made during
construction, and in addition, approved Shop Drawings, Product Data, Samples and
similar required submittals.


§ 3.3.19 The Construction Manager shall arrange for the delivery, storage,
protection and security of
Owner-purchased materials, systems and equipment that are a part of the Project
until such items are incorporated into the Work.


§ 3.3.20 With the Architect and the Owner's maintenance personnel, the
Construction Manager shall observe the Contractor's or Contractors' final
testing and start-up of utilities, operational systems and equipment and observe
any commissioning as the Contract Documents may require.


(Paragraphs deleted)
§ 3.3.21 When the Construction Manager considers each Contractor's Work or a
designated portion thereof is substantially complete, the Construction Manager
shall, jointly with the Contractor, prepare for the Architect a list of
incomplete or unsatisfactory items and a schedule for their completion. The
Construction Manager shall assist the Architect in conducting inspections to
determine whether the Work or designated portion thereof is substantially
complete.
§ 3.3.22 When the Work or designated portion thereof is substantially complete,
the Construction Manager shall prepare, and the Construction Manager and
Architect shall execute, a Certificate of Substantial Completion. The
Construction Manager shall submit the executed Certificate to the Owner and
Contractor. The Construction Manager shall coordinate the correction and
completion of the Work. Following issuance of a Certificate of Substantial
Completion of the Work or a designated portion thereof, the Construction Manager
shall evaluate the completion of the Work of the Contractor or Contractors and
make recommendations to the Architect when Work is ready for final inspection.
The Construction Manager shall assist the Architect in conducting final
inspections.


§ 3.3.23 If requested by the Owner, the Construction Manager shall forward to
the Owner, with a copy to the Architect, the following information received from
the Contractor or Contractors: (1) certificates of insurance received



Init.


/
AIA Document C132™-2009,(formerly B801™ CMa -1992). Copyright © 1973,1980,1992
and 2009 by the American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.   This document was
produced by AIA software at 17:56:43 on 09/24/2014 under Order No. 7908820585_1
which expires on 06/13/2015, and is not for resale.
User Notes: (1632449335)


6

    





--------------------------------------------------------------------------------



from the Contractor or Contractors; (2) consent of surety or sureties, if any,
to reduction in or partial release of retainage or the making of final payment;
(3) affidavits, receipts, releases and waivers of liens or bonds indemnifying
the Owner against liens; and (4) any other documentation required of the
Contractor under the Contract Documents, including warranties and similar
submittals.


§ 3.3.24 The Construction Manager shall deliver all keys, manuals, record
drawings and maintenance stocks to the Owner. The Construction Manager shall
forward to the Architect a final Project Application for Payment and Project
Certificate for Payment or final Application for Payment and final Certificate
for Payment upon the Contractor's compliance with the requirements of the
Contract Documents.


§ 3.3.25 Duties, responsibilities and limitations of authority of the
Construction Manager as set forth in the Contract Documents shall not be
restricted, modified or extended without written consent of the Owner and
Construction Manager. Consent shall not be unreasonably withheld.


§ 3.3.26 Upon request of the Owner, and prior to the expiration of one year from
the date of Substantial Completion, the Construction Manager shall, without
additional compensation, conduct a meeting with the Owner to review the facility
operations and performance.


ARTICLE 4 ADDITIONAL SERVICES
INTENTIONALLY OMITTED
Services
Responsibility
(Construction Manager, Owner or Not Provided)
Location of Service Description
(Section 4.2 below or in an exhibit attached to this document and identified
below)
Intentionally omitted





(Paragraphs deleted) (Table deleted) (Paragraphs deleted)
ARTICLE 5 OWNER'S RESPONSIBILITIES
§ 5.1 Unless otherwise provided for under this Agreement, the Owner shall
provide information in a timely manner regarding requirements for and
limitations on the Project, including the Owner's program, other objectives,
schedule,constraints and criteria, special equipment, systems, and site
requirements. Within 15 days after receipt of a written request from the
Construction Manager, the Owner shall furnish the requested information as
necessary and relevant for the Construction Manager to evaluate, give notice of,
or enforce any lien rights, if any.


§ 5.2 The Owner has established the Owner's budget for the Project, which is the
Guaranteed Maximum Price established in the agreement between the Owner and the
Contractor, plus the Construction Manager's fee.












§ 5.3 The Owner has retained an Architect to provide services, duties and
responsibilities for the Project. If requested in writing by the Construction
Manager, the Owner shall provide the Construction Manager a copy of the executed
agreement between the Owner and Architect, and any further modifications to the
agreement.


§ 5.4 The Owner shall identify a representative authorized to act on the Owner's
behalf with respect to the Project. The Owner shall render decisions pertaining
to documents the Construction Manager submits in a timely manner in order to
avoid unreasonable delay in the orderly and sequential progress of the
Construction Manager's services.



Init.


/
AIA Document C132™-2009,(formerly B801™ CMa -1992). Copyright © 1973,1980,1992
and 2009 by the American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.   This document was
produced by AIA software at 17:56:43 on 09/24/2014 under Order No. 7908820585_1
which expires on 06/13/2015, and is not for resale.
User Notes: (1632449335)


7

    





--------------------------------------------------------------------------------





§ 5.5 Unless provided by the Construction Manager, and to the extent in the
possession of the Owner, the Owner shall furnish surveys to describe physical
characteristics, legal limitations and utility locations for the site of the
Project, and a written legal description of the site. The surveys and legal
information may include, as applicable, grades and lines of streets, alleys,
pavements and adjoining property and structures; designated wetlands; adjacent
drainage; rights-of-way, restrictions, easements, encroachments, zoning, deed
restrictions, boundaries and contours of the site; locations, dimensions and
necessary data with respect to existing buildings, other improvements and trees;
and information concerning available utility services and lines, both public and
private, above and below grade, including inverts and depths. All the
information on the survey shall be referenced to a Project benchmark.


§ 5.6 Unless provided by the Construction Manager, and to the extent required
for the Work, the Owner shall furnish services of geotechnical engineers, which
may include but are not limited to test borings, test pits, determinations of
soil bearing values, percolation tests, evaluations of hazardous materials,
seismic evaluation, ground corrosion tests and resistivity tests, including
necessary operations for anticipating subsoil conditions, with written reports
and appropriate recommendations.


§ 5.7 The Owner shall coordinate the services of its own consultants with those
services provided by the Construction Manager. Upon the Construction Manager's
request, the Owner shall furnish copies of the scope of services in the
contracts between the Owner and the Owner's consultants. The Owner shall furnish
the services of consultants other than those designated in this Agreement, or
authorize the Construction Manager to furnish them as an Additional Service,
when the Construction Manager requests such services in writing and demonstrates
that they are required by the scope of the Project. The Owner shall require that
its consultants maintain professional liability insurance and other liability
insurance as appropriate to the services provided.


§ 5.8 The Owner shall furnish tests, inspections and reports required by law or
the Contract Documents, such as structural, mechanical, and chemical tests,
tests for air and water pollution, and tests for hazardous materials.


§ 5.9 The Owner shall furnish all legal, insurance and accounting services,
including auditing services, that may be reasonably necessary at any time for
the Project to meet the Owner's needs and interests.


§ 5.10 The Owner shall provide prompt written notice to the Construction Manager
and Architect if the Owner becomes aware of any fault or defect in Project,
including errors, omissions or inconsistencies in the Architect's Instruments of
Service or any fault or defect in the Construction Manager's services.


§ 5.11 The Owner reserves the right to perform construction and operations
related to the Project with the Owner's own forces, and to award contracts in
connection with the Project which are not part of the Construction Manager's
responsibilities under this Agreement. The Construction Manager shall notify the
Owner if any such independent action will interfere with the Construction
Manager's ability to perform the Construction Manager's responsibilities under
this Agreement. When performing construction or operations related to the
Project, the Owner agrees to be subject to the same obligations and to have the
same rights as the Contractors.


§ 5.12 Except as otherwise provided in this Agreement, or when direct
communications have been specially authorized, the Owner shall endeavor to
communicate with the Contractor and the Construction Manager's
consultants through the Construction Manager about matters arising out of or
relating to the Contract Documents. The Owner shall promptly notify the
Construction Manager of any direct communications that may affect the
Construction Manager's services.


§ 5.13 Before executing the Contract for Construction, the Owner shall
coordinate the Construction Manager's duties and responsibilities set forth in
the Contract for Construction with the Construction Manager's services set forth
in this Agreement. The Owner shall provide the Construction Manager a copy of
the executed agreements between the Owner and Contractors, including the General
Conditions of the Contracts for Construction.


§ 5.14 The Owner shall provide the Construction Manager access to the Project
site and shall obligate the Contractor to provide the Construction Manager
access to the Work wherever it is in preparation or progress.


(Paragraph deleted)



Init.


/
AIA Document C132™-2009,(formerly B801™ CMa -1992). Copyright © 1973,1980,1992
and 2009 by the American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.   This document was
produced by AIA software at 17:56:43 on 09/24/2014 under Order No. 7908820585_1
which expires on 06/13/2015, and is not for resale.
User Notes: (1632449335)


8

    





--------------------------------------------------------------------------------



ARTICLE 6 COST OF THE WORK
§ 6.1 For purposes of this Agreement, the Cost of the Work shall be the total
cost to the Owner to construct all elements of the Project designed or specified
by the Architect and shall include the contractors' costs, fee, general
conditions costs, overhead and profit. The Cost of the Work is subject to the
Guaranteed Maximum Price specified in the agreement between the Owner and
Contractor, which is identified in Article 1 of this Agreement. The Cost of the
Work does not include the compensation of the Construction Manager and
Construction Manager's Consultants. The Cost of the Work does not include the
compensation of the Architect, the costs of the land, rights-of-way, financing,
contingencies for changes in the Work or other costs that are the responsibility
of the Owner.


§ 6.2 The Owner's budget for the Cost of the Work is provided in Initial
Information, and may be adjusted throughout the Project as required. Evaluations
of the Owner's budget, preliminary estimates for the Cost of the Work and
detailed estimates of the Cost of the Work prepared by the Construction Manager
represent the Construction Manager's judgment as a person or entity familiar
with the construction industry. It is recognized, however, that neither the
Construction Manager nor the Owner has control over the cost of labor, materials
or equipment, over Contractors' methods of determining bid prices, or over
competitive bidding, market or negotiating conditions. Accordingly, the
Construction Manager cannot and does not warrant or represent that bids or
negotiated prices will not vary from the budget proposed, established or
approved by the Owner, or from any cost estimate or evaluation prepared by the
Construction Manager.




(Paragraphs deleted)
ARTICLE 7 COPYRIGHTS AND LICENSES
The Construction Manager and the Construction Manager's consultants, if any,
shall not own or claim a copyright in the Instruments of Service. The
Construction Manager, the Construction Manager's consultants, if any, and the
Owner warrant that in transmitting Instruments of Service, or any other
information, the transmitting party is the copyright owner of such information
or has permission from the copyright owner to transmit such information for its
use on the Project. If the Owner and Construction Manager intend to transmit
Instruments of Service or any other information or documentation in digital
form, they shall endeavor to establish necessary protocols governing such
transmissions.


ARTICLE 8 CLAIMS AND DISPUTES
§ 8.1 General
§ 8.1.1 The Owner and Construction Manager shall commence all claims and causes
of action, whether in contract,
tort, or otherwise, against the other arising out of or related to this
Agreement in accordance with the requirements of the method of binding dispute
resolution selected in this Agreement within the period specified by applicable
law, but in any case not more than 10 years after the date of Substantial
Completion of the Work. The Owner and Construction Manager waive all claims and
causes of action not commenced in accordance with this Section 8.1.1.


§ 8.1.2 To the extent damages are covered by property insurance, the Owner and
Construction Manager waive all rights against each other and against the
contractors, consultants, agents and employees of the other for damages, except
such rights as they may have to the proceeds of such insurance as set forth in
AJA Document A232-2009, General Conditions of the Contract for Construction. The
Owner or the Construction Manager, as appropriate, shall require of the
contractors, consultants, agents and employees of any of them similar waivers in
favor of the other parties enumerated herein.


§ 8.1.3 The Construction Manager shall indemnify and hold the Owner and the
Owner's officers and employees harmless from and against damages, losses and
judgments arising from claims by third parties, including reasonable attorneys'
fees and expenses recoverable under applicable law, but only to the extent they
are caused by the negligent acts or omissions of the Construction Manager, its
employees and its consultants in the performance of professional services under
this Agreement. The Construction Manager's duty to indemnify the Owner under
this provision shall be limited to the available proceeds of insurance coverage.


§ 8.1.4 The Construction Manager and Owner waive consequential damages for
claims, disputes or other matters in question arising out of or relating to this
Agreement. This mutual waiver is applicable, without limitation, to all
consequential damages due to either party's termination of this Agreement,
except as specifically provided in Section
9.7.


§ 8.2 Mediation



Init.


/
AIA Document C132™-2009,(formerly B801™ CMa -1992). Copyright © 1973,1980,1992
and 2009 by the American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.   This document was
produced by AIA software at 17:56:43 on 09/24/2014 under Order No. 7908820585_1
which expires on 06/13/2015, and is not for resale.
User Notes: (1632449335)


9

    





--------------------------------------------------------------------------------



§ 8.2.1 Any claim, dispute or other matter in question arising out of or related
to this Agreement shall be subject to mediation as a condition precedent to
binding dispute resolution. If such matter relates to or is the subject of a
lien arising out of the Construction Manager's services, the Construction
Manager may proceed in accordance with applicable law to comply with the lien
notice or filing deadlines prior to resolution of the matter by mediation or by
binding dispute resolution.


§ 8.2.2 The Owner and Construction Manager shall endeavor to resolve claims,
disputes and other matters in question between them by mediation which, unless
the parties mutually agree otherwise, shall be administered by the American
Arbitration Association in accordance with its Construction Industry Mediation
Procedures in effect on the date of the Agreement. A request for mediation shall
be made in writing, delivered to the other party to the Agreement, and filed
with the person or entity administering the mediation. The request may be made
concurrently with the filing of a complaint or other appropriate demand for
binding dispute resolution but, in such event, mediation shall proceed in
advance of binding dispute resolution proceedings, which shall be stayed pending
mediation for a period of 60 days from the date of filing, unless stayed for a
longer period by agreement of the parties or court order. If an arbitration
proceeding is stayed pursuant to this section, the parties may nonetheless
proceed to the selection of the arbitrator(s) and agree upon a schedule for
later proceedings.


§ 8.2.3 The parties shall share the mediator's fee and any filing fees equally.
The mediation shall be held in the place where the Project is located, unless
another location is mutually agreed upon. Agreements reached in mediation shall
be enforceable as settlement agreements in any court having jurisdiction
thereof.


§ 8.2.4 If the parties do not resolve a dispute through mediation pursuant to
this Section 8.2, the method of binding dispute resolution shall be the
following:
(Check the appropriate box. If the Owner and Construction Manager do not select
a method of binding dispute resolution below, or do not subsequently agree in
writing to a binding dispute resolution method other than litigation, the
dispute will be resolved in a court of competent jurisdiction.)


[ X ]    Arbitration pursuant to Section 8.3 of this Agreement


[ ]    Litigation in a court of competent jurisdiction


[ ]    Other: (Specify)






§ 8.3 Arbitration
§ 8.3.1 If the parties have selected arbitration as the method for binding
dispute resolution in this Agreement any claim, dispute or other matter in
question arising out of or related to this Agreement subject to, but not
resolved by, mediation shall be subject to arbitration which, unless the parties
mutually agree otherwise, shall be administered by the American Arbitration
Association in accordance with its Construction Industry Arbitration Rules in
effect on the date of the Agreement. A demand for arbitration shall be made in
writing, delivered to the other party to this Agreement, and filed with the
person or entity administering the arbitration.


§ 8.3.1.1 A demand for arbitration shall be made no earlier than concurrently
with the filing of a request for mediation, but in no event shall it be made
after the date when the institution of legal or equitable proceedings based on
the claim, dispute or other matter in question would be barred by the applicable
statute of limitations. For statute of limitations purposes, receipt of a
written demand for arbitration by the person or entity administering the
arbitration shall constitute the institution of legal or equitable proceedings
based on the claim, dispute or other matter in question.


§ 8.3.2 The foregoing agreement to arbitrate and other agreements to arbitrate
with an additional person or entity duly consented to by parties to this
Agreement shall be specifically enforceable in accordance with applicable law in
any court having jurisdiction thereof.


§ 8.3.3 The award rendered by the arbitrator(s) shall be final, and judgment may
be entered upon it in accordance with applicable law in any court having
jurisdiction thereof.





Init.


/
AIA Document C132™-2009,(formerly B801™ CMa -1992). Copyright © 1973,1980,1992
and 2009 by the American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.   This document was
produced by AIA software at 17:56:43 on 09/24/2014 under Order No. 7908820585_1
which expires on 06/13/2015, and is not for resale.
User Notes: (1632449335)


10

    





--------------------------------------------------------------------------------



§ 8.3.4 Consolidation or Joinder
§ 8.3.4.1 Any arbitration arising out of or relating to the Agreement between
the Construction Manager and the Owner or the Construction Manager's performance
of its duties may include, by consolidation, joinder, or any other manner, any
person or entity not a party to the Agreement under which such arbitration
arises, provided that the consolidation or joinder involves issues or disputes
related to the Project. The Owner and Construction Manager hereby consent to
such joinder.


(Paragraphs deleted)
ARTICLE 9 TERMINATION OR SUSPENSION
§ 9.1 If the Owner fails to make payments to the Construction Manager in
accordance with this Agreement, such failure shall be considered substantial
nonperformance and cause for termination or, at the Construction Manager's
option, cause for suspension of performance of services under this Agreement. If
the Construction Manager elects to suspend services, the Construction Manager
shall give fifteen days' written notice to the Owner before suspending services.
In the event of a suspension of services, the Construction Manager shall have no
liability to the Owner for delay or damage caused the Owner because of such
suspension of services. Before resuming services, the Construction Manager shall
be paid all sums due prior to suspension and any expenses incurred in the
interruption and resumption of the Construction Manager's services. The
Construction Manager's fees for the remaining services and the time schedules
shall be equitably adjusted.


§ 9.2 If the Owner suspends the Project, the Construction Manager shall be
compensated for services performed prior to notice of such suspension. When the
Project is resumed, the Construction Manager shall be compensated for expenses
incurred in the interruption and resumption of the Construction Manager's
services. The Construction Manager's fees for the remaining services and the
time schedules shall be equitably adjusted.


§ 9.3 If the Owner suspends the Project for more than 120 consecutive days for
reasons other than the fault of the Construction Manager, the Construction
Manager may terminate this Agreement by giving not less than seven days' written
notice.


§ 9.4 Either party may terminate this Agreement upon not less than seven days'
written notice should the other party fail substantially to perform in
accordance with the terms of this Agreement through no fault of the party
initiating the termination.


§ 9.5 The Owner may terminate this Agreement upon not less than seven days'
written notice to the Construction
Manager for the Owner's convenience and without cause.


§ 9.6 In the event of termination not the fault of the Construction Manager, the
Construction Manager shall be compensated for services performed prior to
termination, together with Reimbursable Expenses then due and all Termination
Expenses as defined in Section 9.7.


§ 9.7 Termination Expenses are in addition to compensation for the Construction
Manager's services and include expenses directly attributable to termination for
which the Construction Manager is not otherwise compensated. Termination
Expenses shall not include the Construction Manager's anticipated profit on the
value of the services not performed by the Construction Manager, as set forth
below.


§ 9.7.1 In the event of termination for the Owner's convenience after
commencement of construction, the Construction Manager shall be entitled to
receive payment for services performed and costs incurred by reason of such
termination. The Construction Manager shall not be entitled to overhead and
profit on services not completed during the Construction Phase.


(Paragraph deleted)






ARTICLE 10 MISCELLANEOUS PROVISIONS
§ 10.1 This Agreement shall be governed by the law of the place where the
Project is located, except that if the parties have selected arbitration as the
method of binding dispute resolution, the Federal Arbitration Act shall govern
Section 8.3.





Init.


/
AIA Document C132™-2009,(formerly B801™ CMa -1992). Copyright © 1973,1980,1992
and 2009 by the American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.   This document was
produced by AIA software at 17:56:43 on 09/24/2014 under Order No. 7908820585_1
which expires on 06/13/2015, and is not for resale.
User Notes: (1632449335)


11

    





--------------------------------------------------------------------------------



§ 10.2 Terms in this Agreement shall have the same meaning as those in AIA
Document A232-2009, General Conditions of the Contract for Construction, except
for purposes of this Agreement, the term "Work" shall include the work of all
Contractors under the administration of the Construction Manager.


§ 10.3 The Owner and Construction Manager, respectively, bind themselves, their
agents, successors, assigns and legal representatives to this Agreement. Neither
the Owner nor the Construction Manager shall assign this Agreement without the
written consent of the other, except that the Owner may assign this Agreement to
a lender providing financing for the Project if the lender agrees to assume the
Owner's rights and obligations under this Agreement.


§ 10.4 If the Owner requests the Construction Manager to execute certificates,
the proposed language of such certificates shall be submitted to the
Construction Manager for review at least 14 days prior to the requested dates of
execution. If the Owner requests the Construction Manager to execute consents
reasonably required to facilitate assignment to a lender, the Construction
Manager shall execute all such consents that are consistent with this Agreement,
provided the proposed consent is submitted to the Construction Manager for
review at least 14 days prior to execution. The Construction Manager shall not
be required to execute certificates or consents that would require knowledge,
services or responsibilities beyond the scope of this Agreement.


§ 10.5 Nothing contained in this Agreement shall create a contractual
relationship with or a cause of action in favor of a third party against either
the Owner or Construction Manager.


§ 10.6 Unless otherwise required in this Agreement, the Construction Manager
shall have no responsibility for the discovery, presence, handling, removal or
disposal of, or exposure of persons to, hazardous materials or toxic substances
in any form at the Project site.


§ 10.7 The Construction Manager shall have the right to include photographic or
artistic representations of the design of the Project among the Construction
Manager's promotional and professional materials. The Construction Manager shall
be given reasonable access to the completed Project to make such
representations. However, the Construction Manager's materials shall not include
the Owner's confidential or proprietary. The Owner may provide professional
credit for the Construction Manager in the Owner's promotional materials for the
Project.


§ 10.8 If the Construction Manager or Owner receives information specifically
designated by the other party as "confidential" or "business proprietary," the
receiving party shall keep such information strictly confidential and shall not
disclose it to any other person except to (1) its employees, (2) those who need
to know the content of such information in order to perform services or
construction solely and exclusively for the Project, or (3) its consultants and
contractors whose contracts include similar restrictions on the use of
confidential information.


ARTICLE 11 COMPENSATION
§ 11.1 For the Construction Manager's Basic Services described under Article 3,
the Owner shall compensate the
Construction Manager as follows:




§ 11.1.1 For Construction Phase Services in Section 3.3:
(Insert amount of, or basis for, compensation, including stipulated sums,
multiples or percentages.)


Three percent (3%) of the Cost of the Work, as defined in Article 6 of this
Agreement.


(Paragraphs deleted)
§ 11.2
(Paragraphs deleted)
Payments to the Construction Manager


(Paragraphs deleted)
§ 11.2.1 Unless otherwise agreed, payments for services shall be made monthly in
proportion to services performed and shall be calculated by multiplying the
Construction Manager's Fee by the Cost of the Work incurred during the month for
which payment is sought. Payments are due and payable within 30 days of the
Owner receiving the Construction Manager's invoice. Amounts unpaid sixty (60)
days after the invoice date shall bear interest at the rate entered below.



Init.


/
AIA Document C132™-2009,(formerly B801™ CMa -1992). Copyright © 1973,1980,1992
and 2009 by the American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.   This document was
produced by AIA software at 17:56:43 on 09/24/2014 under Order No. 7908820585_1
which expires on 06/13/2015, and is not for resale.
User Notes: (1632449335)


12

    





--------------------------------------------------------------------------------





Prime Rate as published by the Wall Street Journal (U.S. Edition) on the date
the payment was due.


§ 11.2.2 The Owner shall not withhold amounts from the Construction Manager's
compensation to impose a penalty or liquidated damages on the Construction
Manager, or to offset sums requested by or paid to Contractors for the cost of
changes in the Work unless the Construction Manager agrees or has been found
liable for the amounts in a binding dispute resolution proceeding.


(Paragraphs deleted)
(Table deleted)
ARTICLE 12 SPECIAL TERMS AND CONDITIONS
Special terms and conditions that modify this Agreement are as follows:






ARTICLE 13 SCOPE OF THE AGREEMENT
§ 13.1 This Agreement represents the entire and integrated agreement between the
Owner and the Construction
Manager and supersedes all prior negotiations, representations or agreements,
either written or oral. This Agreement may be amended only by written instrument
signed by both Owner and Construction Manager.


§ 13.2 This Agreement is comprised of the following documents listed below:


.1 AIA Document Cl32™-2009, Standard Form Agreement Between Owner and
Construction Manager as Adviser


(Paragraphs deleted)\
(Table deleted)




This Agreement is entered into as of the day and year first written above.


    
/s/ Steven T. Snyder
/s/ David A. Binder
OWNER (Signature)
CONSTRUCTION MANAGER (Signature)
 
 
Steven T. Snyder, SVP Development
David A. Binder, Member
(Printed name and title)
(Printed name and title)
 
 
 
 
 
 
 
 
 
 
 
 






Init.


/
AIA Document C132™-2009,(formerly B801™ CMa -1992). Copyright © 1973,1980,1992
and 2009 by the American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.   This document was
produced by AIA software at 17:56:43 on 09/24/2014 under Order No. 7908820585_1
which expires on 06/13/2015, and is not for resale.
User Notes: (1632449335)


13

    



